Citation Nr: 0706015	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  02-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a human 
bite to the chest.


REPRESENTATION

Appellant represented by:	Virginia A. Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active military service from December 1951 to 
November 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Tiger Team in Cleveland, 
Ohio and later processed by the Winston-Salem, North Carolina 
Regional Office (RO), which denied the veteran entitlement to 
service connection for residuals of a human bite to the 
chest.

In a decision dated in November 2004, the Board denied the 
veteran's claim of entitlement to service connection for 
residuals of a human bite to the chest.  The veteran 
appealed.  In January 2006, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board 
decision and granted a joint motion for remand based on VA's 
failure to afford the veteran a VA examination in connection 
with his claim.

The appeal was remanded to the RO via the Appeals Management 
Center (AMC), in June 2006.  The action directed in the 
remand has been accomplished, and the case has been returned 
to the Board for a decision.  


FINDING OF FACT

A scar to the left pectoral area, claimed as a human bite to 
the chest, was first manifested over 40 years following 
service separation; there is no competent evidence that 
current scar to the left pectoral area is the result of a 
disease or injury incurred in service.  


CONCLUSION OF LAW

Residuals of a human bite to the chest were not incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claim by 
correspondence dated in October 2003 and May 2006.  
Additional information was provided as to the evidence 
required to substantiate the claim in a letter issued in 
August 2006 following the Board's remand.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issue 
addressed in this decision have been met and all identified 
and authorized records relevant to the matter has been 
requested or obtained.  Because of the decision in this case, 
any failure of VA to notify the veteran of the duty to notify 
and duty to assist involving a disability rating and an 
effective date for the award of benefits is harmless error.  
The Board finds the available medical evidence is sufficient 
for an adequate determination.  

As the veteran's service medical records were destroyed by 
fire at the National Personnel Records Center, the record is 
incomplete.  The Board is aware that in such situations, it 
has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Moreover, 
as the veteran has requested assistance locating possible 
alternative sources of records to support his claim, the RO 
has made multiple requests for all service medical records 
from the National Personnel Records Center NPRC).  
Alternative sources of records were searched.  Further 
attempts to obtain additional evidence would be futile.  
There has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with this claim 
would not cause any prejudice to the appellant.

Factual Background

The veteran contends that he was bitten by a comrade in a 
kitchen while in service.  He has provided details about the 
incident.  He contends that he was working in a kitchen area 
at Camp Kilmer in New Jersey prior to being shipped overseas 
to Germany.  A fellow serviceman attacked him and bit his 
chest severely.  He explained that he sought medical 
treatment for this injury.  He also reports that his 
commanding officer, Captain William T. Robinson, witnessed 
the attack and settled the dispute between the two men by 
making them shake hands to avoid any disciplinary 
proceedings.  He reported he was treated at the camp 
dispensary and received three days bed rest because the bite 
was severe.  

As previously stated, the veteran's service medical records 
are unavailable. By correspondence, dated in May 1999, the RO 
informed the veteran that his service medical records were 
requested. In a March 2000 correspondence, the veteran was 
informed of the RO's unsuccessful efforts to obtain these 
records. The RO indicated that the records were destroyed in 
a fire at the National Personnel Records Center (NPRC) in St. 
Louis Missouri. Attempts were made to obtain alternative 
records to help assist the veteran in substantiating the 
claim.

Available medical records include private and VA treatment 
records, dated in the 1960's and 1970's, which, while 
reflecting treatment for back strain, bee stings, and other 
ailments, do not show complaints of, or treatment for, a 
human bite to the chest.

Private medical records, dated in January 1985, show 
treatment for complaints of right ankle pain and a low back 
strain.  These records did not contain notation regarding a 
human bite to the chest.  In a November 1995 VA general 
medical examination, the veteran reported no such complaints.  
Skin problems included a rash to the scrotum and buttocks, 
but the rest of the skin was affirmatively found to be 
normal.  VA outpatient treatment records dated from 1996 to 
2002 show that, in February 2002, the veteran reported an old 
bite to the left breast, but there were no significant 
findings.  The bite is repeatedly listed thereafter in the VA 
treatment record as one of the problems on his chronic 
conditions.  In a report of annual examination dated in May 
2003, there were no complaints or findings relevant to the 
alleged old bite residuals.  

Details of the biting incident could not be verified, despite 
extensive efforts by VA that are documented in the claims 
folder.

The veteran filed this claim in March 1999.  There is no 
record of complaints or findings related to a scar or bite to 
the chest, or burning heart attack like pain prior to March 
1999.  

The veteran was afforded a VA examination in September 2006.  
The veteran reported a history of suffering from a human bite 
to the chest since 1951.  The current symptoms were reported 
as resembling a heart attack and burning sensation.  Sharp 
pain was reported to impair function.  Examination of the 
skin revealed a level scar at the left pectoral muscle 
measuring about 2.5 cm by 0.3 cm.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, hypopigmentation 
or hyperpigmentation, or abnormal texture.  There were no 
burn scars or scars of the face.  The diagnosis was noted as 
follows: For the claimant's condition of HUMAN BITE TO CHEST, 
the diagnosis is s/p human bite to left pectoral area with 
residual scarring.  The subjective factors are left chest 
wall pains.  As to the question of whether there was a 
current disability that was related to service, the physician 
observed in an addendum that the veteran denied combat when 
asked in 1970, and that no medical clinic note shows an 
evaluation of the bite to the chest when it reportedly 
occurred.  The doctor noted a 2002 clinic examination showing 
the scar present over the left chest wall.  The examiner 
commented that he could not connect the human bite to the 
chest to the veteran's service in the military, noting that 
there was no documentation of the veteran being evaluated at 
the time the bite was claimed to have occurred.  


Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for chronic diseases may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where the evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2006).  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board finds no contemporary evidence of in-service bite 
to the chest.  As noted, the veteran's service medical 
records were presumed lost in a fire at the NPRC, and the VA 
has a heightened duty to explain its findings and afford the 
veteran the benefit of the doubt.  That being the case, the 
Board nonetheless finds that the preponderance of the 
evidence is against the claim.  The Board observes that there 
were no reports of the chest wall bite for forty years 
following service.  The Board finds this significant in 
determining that there was neither a chronic condition in 
service nor continuity of symptomatology since service.  The 
1995 VA examination finding normal skin is similarly 
persuasive against the claim.  Although there is current 
disability, there is no medical evidence showing that the 
veteran had residuals of a chest bite for many years 
following service.  Furthermore, no medical opinion or other 
competent evidence links the current chest bite residuals, or 
scar, to service.  VA and private treatment records show only 
current disability, and there is no evidence of a 
relationship between that disability and service.  Moreover, 
the VA examination report dated in 2006 reflects that the 
examiner found no relationship between the current chest 
bite/scarring and service.  Essentially, the critical element 
missing in this claim is a relationship between the current 
scarring and service.

There is no disability shown for decades after service.  
There is no competent evidence linking the veteran's current 
scar of the chest to any in-service human attack.  Thus, even 
if one were to assume the attack happened, there is no nexus, 
established by competent evidence, between the current 
findings and service.  There is no competent medical evidence 
which demonstrates that the condition is related to service.

The Board appreciates the sincerity of the veteran's belief 
that he has current residuals of chest bite that are related 
to service.  However, it is well established that, as a 
layperson, he is not considered capable of opining, no matter 
how sincerely, that his claimed condition is etiologically 
related to service.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom.  
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for residuals of human bite to 
the chest.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.


ORDER

Entitlement to service connection for residuals of a human 
bite to the chest is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


